DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks with respect to the amendments and interview held on 13 October 2021 have been fully considered.  The claims do not introduce new matter and are supported by at least applicant’s citations from the original disclosure on p. 7.  Applicant’s amendment to modify the computing unit set forth in claim 1 by a processor, which represents sufficient structure, overcomes the interpretation under 35 U.S.C. 112(f).  No limitations invoke a means-plus-function interpretation because no limitations satisfy the three prongs of MPEP § 2181(A).  The amendments to each of claims 16 and 19 resolve the indefiniteness issues previously identified.
Applicant’s amendments to claim 1 patentably distinguish from the prior art for reasons noted herein.  Pending withdrawn claims 23-25 are rejoined in view of the amendments incorporating the allowable combination of apparatus features into a method.  Therefore, the restriction requirement dated 22 March 2021 is withdrawn.  The distinct species identified therein are also rejoined in view of their incorporating features on an allowable claim.  
Considering the prior art collectively, there is no teaching or fair suggestion of obviousness with respect to a system and corresponding method which calculate pose and navigational information of an instrument and its interface for coupling to a separate surgical tool in combination with each of the other limitations recited in claims 5 and 23.
Pandey ‘961 teaches an instrument in the form of a tool calibrator which interfaces with a separate surgical tool via at least V-groove 60 and has various tips (54, 55, 56, 57) which allow for calculation of the pose of the calibrator based on optical information, and determination of the position of each respective tip.  While a location of the V-groove tool interface and stop 62 is stored relative to the cited tips, as in the top of col. 5, there is no indication that this information is produced as a result of a computation or is exploited in determining navigational information, as required by each of independent claims 5 and 23.
Lakin ‘009 teaches instruments for navigational tracking which interface with separate surgical tools via at least coupling member 520 (at least Figs. 5, 10, 11) or connecting bar 1215 (at least Figs. 12A and B), but there is no suggestion that the pose of the tool interface and associated navigational information are determined based on the pose of the instrument 500 or 1200, with respect to each of the cited embodiments, or with respect to any other structure(s).
Haider ‘374 teaches a tool tracking device 200 which interfaces with a surgical tool 50 by mounting thereon, as shown in at least Fig. 56 and disclosed at [0767], and optically tracks elements of the overall system, but there is no suggestion of providing navigational information associated with the interface by which either tool 50 or saw 54 are connected.
Fanson ‘433 teaches an instrument which has a tracking element at its tip and which interfaces with a separate tool via “quick connect” mechanism 302, as shown in at least Fig. 3; however, there is no navigation tracking information determined based on the pose of the tool interface.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793